Title: Henry Knox to Bartholomew Dandridge, Jr., 16 December 1794
From: Knox, Henry
To: Dandridge, Bartholomew Jr.


        
          Dear Sir
          9 oClock Evg 16. Decr 1794
        
        Please to submit to the President of the U.S., the enclosed letters from Genl Wayne of the 17th October, (duplicate the first not received) and the 12th of Novr. They have been just received I have not perused the enclosures conceiving it proper that the President should see the letters as early as possible in the morning as some measures may be proper to be taken thereon in order to lay them before Congress. I shall therefore wait upon him at 9 oClock tomorrow morning to take his orders respecting the papers. Yours
        
          H. Knox
        
      